Berry, J.
The plaintiff alleges in his complaint that the defendant, by its agents and servants in charge of a locomotive, carelessly, negligently, wantonly and recklessly caused the whistle thereof, to be furiously blown off with a frightful noise near the plaintiff’s team of mules, which was passing along a, public street, and thereby frightened the same so that they ran away, throwing the plaintiff out of his wagon, whereby he was greatly injured, etc. The case was submitted to a jury, by which a verdict was brought in for the plaintiff. The important question upon this appeal is whether there was evidence sufficiently tending to prove the alleged negligence to warrant the court below in sending the case to the jury, and to uphold the verdict. Upon a careful perusal of the settled case, we think this question must be answered in the affirmative.
Order affirmed.